DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 17 NOV 21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the IDS references an “AU Office Action,” which is not of record.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both a wireless communication module and a wire part (see, e.g., Fig. 1).
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing support protrusions being positioned with an interval in which the electronic detonator is fitted (claim 7) and the pressure detecting sensor (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5, 7, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “high signal strength” in claim 4 is a relative term which renders the claim indefinite.  The term “high signal strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The issue is how high a signal strength would be required to anticipate and/or infringe such a limitation.  Absent means for determining such, the metes and bounds of the claim are undefined.
The term “close contact” in claim 5 is a relative term which renders the claim indefinite. The term “close contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since, in this case, contact must be “close,” the issue is whether any contact, alone, would be sufficient to anticipate and/or infringe such a limitation.
Claim 7 recites the limitation, “the housing support protrusions are positioned with an interval in which the electronic detonator is fitted,” which is not clearly shown in the drawing figures and, thus, is unclear.  Claim 7 further recites the limitation, “so that the electronic detonator is stored while being fitted in the interval,” which is unclear in view of lack of showing previously asserted but also because how the detonator can be “stored while being fitted in the interval” requires two exclusive conditions, namely, being stored and being fitted.
Claim 12 is ambiguous in view of the lack of showing of the claimed subject matter.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,656,944 to Gonzalez.
Re: claim 1, Gonzalez discloses the claimed invention including an electronic detonation device with a dual antenna for a blasting system, the electronic detonation device comprising: an 31, 33, 34, e.g., Fig. 2, and a wireless communication module 30; and a wire part 32 configured to connect the electronic detonator to the wireless communication module, wherein the wireless communication module comprises a first antenna part 27a positioned in an upper portion therein and a second antenna part 27b positioned in a lower portion therein (as shown; because second antenna 27b is lower in position than first antenna part 27a, such meets the claim limitation).
Re: claim 2, Gonzalez further discloses wherein the wireless communication module comprises: a communication module housing part 25; and the antenna parts positioned in the communication module housing part (as shown); and a wireless communication controller 21, e.g., Fig. 1 (a controller in view of “electric line or other electric power source 24,” col. 3, lines 19-20, i.e., electric power is not constant but used only when detonating is desired; thus, some control is inherent; see also, “timer,” col. 1, line 39), configured to control operation of the electronic detonator by signals transmitted from the antenna parts, col. 1, lines 31-51.
Re: claim 5, Gonzalez further discloses wherein, in the communication module housing part, the first antenna part is positioned to be in close contact with an upper surface of the communication module housing part and the second antenna part is positioned to be in close contact with a lower surface thereof.  This is asserted in view of claim 1 above, i.e., because first antenna part 27a is positioned in an upper portion, such can broadly yet reasonably be construed as being in close contact with an upper surface, such as that upper surface against which it is disposed in, e.g., Fig. 2.  Similarly, second antenna part 27b
Re: claim 14, in view of the above, Gonzalez fairly discloses the claimed invention.  With respect to “a user terminal that wirelessly communicates with the electronic detonation device,” such is any control a user has over the use of electric power, as in claim 2 above, or the timer, also cited therein.  The wireless communication is via electromagnetic signal generator 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.
Gonzalez discloses the claimed invention as applied above and further discloses wherein a plurality of housing support protrusions is positioned on a lower surface of the communication module housing part (e.g., 50, 47, 60), so that the communication module housing part is spaced apart from ground (intended use; i.e., not patentably distinguishing over prior art), and a housing support protrusion 14 positioned on an upper surface of the communication module housing part, except for a plurality of support protrusion thereon.
With respect to the intended use assertion above, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  See also MPEP § 2114(II).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of support protrusions, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 3, 8-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 7, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
19-Jan-22